UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6763


ROBBIE SHERRON,

                    Plaintiff - Appellant,

             v.

SHONICA JONES, CORRECTION CARE DIRECTOR 1,

                    Defendant - Appellee,

             and

SHERIFF MICHAEL D. ANDREWS; RN BUTLER,

                    Defendants

COUNTY OF DURHAM,

                    Respondent.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:15-cv-00852-CCE-LPA)


Submitted: August 16, 2018                                     Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robbie Sherron, Appellant Pro Se. Rebecca R. Thornton, TEAGUE, CAMPBELL,
DENNIS & GORHAM, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Robbie Sherron appeals the district court’s order entering judgment in favor of the

Appellee following a jury trial on Sherron’s 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. We therefore affirm the judgment

of the district court and deny Sherron’s motion for transcripts at government expense.

See 28 U.S.C. § 753(f) (2012) (appellant entitled to transcripts at government expense if

appeal is not frivolous, but presents a substantial question). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3